IIowe, J.
We find it necessary to dismiss this appeal ex officio. The judgment was rendered and signed, May 16, 1871, and no order of appeal was thereafter granted. Eleven days before the judgment was rendered, it appears by an extract from the minutes that the case was “taken under advisement, and to be decided in chambers, with the same effect as in open court. By agreement of both counsel, devolutive aud suspensive appeal to both plaintiff and defendant is granted by. simply filing the necessary bond, and notifying the opposite counsel.”
An appeal is a method of revising a definitive judgment. C. P. 556. It is to be taken after such definitive judgment is rendered. C. P. 573, 574, 575, 578. An order of appeal, which is absolutely necessary, *544is the first step in. the process by which the cause is brought within the jurisdiction, of the superior court. 22 An. 458, Norris v. Warren. If ;t be conceded that the minute granted above is anything more than a memorandum of a consent by the attorneys, and amounts to an order •of appeal, yet we know of no law which authorizes such orders in anticipation of the future rendition of a judgment. If a judge can grant an order of appeal to both parties, eleven days before judgment, he might go still further, and at the moment a suit is instituted, by anticipation, grant general orders of appeal, to all possible parties, from all future judgments.*
Appeal dismissed.